Per Curiam :
The assignments of error in this case are founded upon the allegation that the account as stated by the master is based upon an erroneous theory. Yet the fact is not denied that the account is stated in accordance with the decree of July 27, 1885, ordering an account. We cannot revise or correct that decree, even if erroneous, for the reason that the evidence upon which it was made is not before us. The case has been so well and elaborately discussed by both the learned master and court; below, that it is not necessary to add anything to what they have said.
The decree is affirmed and the appeal dismissed at the costs of the appellant.